Freight transport logistics in Europe and sustainable mobility (debate)
The next item is the report by Inés Ayala Sender, on behalf of the Committee on Transport and Tourism, on freight transport logistics in Europe - the key to sustainable mobility.
rapporteur. - (ES) Mr President, this afternoon we are discussing a key sector for European growth, competition and employment, namely logistics.
Logistics are essential to the quality of our citizens' daily lives, although they do not perceive this clearly enough. This exercise attempts among other things to increase the visibility of this topic among citizens.
This is a sector which accounts for approximately 13% of GDP in the European Union and has great economic impact as it amounts to between 10 and 15% of the final cost of finished products in Europe. In some sectors, such as the important automotive industry, it exceeds even social costs.
It is also a sector which hitherto has appeared to be a matter exclusively for industry and the market; its success and potential for growth appeared incontrovertible and this must continue to be the case. But, true to our firm conviction that the best market is a well-regulated market which facilitates and promotes positive capacities and, moreover, prevents potential risks before they become barriers and obstacles to necessary growth, creativity and development of our citizens, we therefore applaud the Commission's decision to begin to consider this sector in terms of the contribution which the European Union can make so as to increase opportunities and restrict obvious risks, given the growth forecasts for the transport sector in Europe. The talk is currently of growth of some 50% between the years 2000 and 2020. Therefore the sector will be able to exploit and increase the opportunities open to it in a situation which we perceive as being defined around five essential priorities.
The first priority is the recent enlargement towards the east which increases distances and creates outlying areas; at the same time, however, it also creates new opportunities both in terms of markets and trade in our citizens' diverse cultures.
The second priority is globalisation, which accelerates trade, diversifies needs and redefines the geographical position of territories and peoples. I am thinking here of my own country, Spain, which appears to be peripheral where enlargement is concerned, yet is placed by globalisation on a crossroads between areas as important as Latin America, Africa or trade with Asia.
Another of the priorities for tackling logistics is climate change and current energy needs. We need to make infrastructure use more efficient, improve traffic management and restrict unladen journeys; current logistics can make a major contribution to this.
The fourth priority is the opportunities for Information Exchange that we are seeking in Europe under the Seventh Framework Programme and the whole future of the knowledge economy. Logistics are the very embodiment of intelligent transport - transport which includes planning as a fundamental concept and is based increasingly on intelligent transport systems. SESAR, SafeSeaNet and Track and Trade are all devices and new technologies which are being successfully applied to this sector.
Finally, demographic changes and young people's employment expectations are also areas to which logistics can make a decisive contribution. To that end the proposal for a report specifically tries to support the Commission in identifying bottlenecks and trying to draw up new proposals.
We need to prevent the administrative burden being too great by using precisely these intelligent systems to reduce and restrict formalities, which remain complex, especially in, for example, customs and maritime trade; I believe, however, that the proposals the Commission is making in this regard in its action plan are potentially very positive.
Another bottleneck for which we are also proposing a number of solutions is the lack of infrastructure and shortfalls in associated funding. To that end we reiterate the need to terminate the system of cross-border networks by opening up unused historic passes in the Pyrenees, or in the Alps where we believe it would also help, and reducing congestion on some roads by opening rail tunnels.
There is also a specific proposal to that end which I particularly support, namely the proposal for a system of dedicated freight railways. We would urge the Commission to submit a plan to us on the subject.
As for the need for finance, what we would like is for the debate on the future funding of a sufficiently ambitious European transport policy to include logistics as a priority concern.
Regarding the lack of manpower we support the Commission in its proposal to make the profession more attractive but we would like it to refer not only to training but to improving social and working conditions.
Finally, we also wish to support and encourage the Commission in this regard when we point to the need for any future consideration of urban transport to include a specific chapter on urban logistics. We believe that our citizens endure congestion on a daily basis when logistics, which if successful are invisible, are shown to have failed. To that end we believe it is time that logistics took its rightful place in European discussions.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I particularly want to thank Mrs Ayala Sender for her report on freight transport logistics. I should also say to Mrs Ayala Sender that I remember our visit to Zaragoza, where we had the opportunity to see the benefits of all the work currently being done in Europe on developing logistics.
The report gives us high hopes of the approach adopted by the Commission in its communication on logistics in 2006. This resolution is an important step in the joint efforts by Parliament and the Commission to improve the operation of freight transport in Europe.
I find it very encouraging, because in a few weeks' time I shall be presenting the Action Plan for Logistics.
Mrs Ayala Sender has eloquently set out the issues at stake: the economic dimension and the efficiency of logistics, which are a key element in the competitiveness of our economies. Logistics facilitate the flow of goods and help make our products competitive by giving them access to more distant markets. Thus logistics have become an important and dynamic industry that creates jobs and Europe has the most successful logistics companies in this field. Furthermore, logistics improve environmental efficiency. As Mrs Ayala Sender has said, they help to minimise transport congestion. Freight transport and logistics also have to meet the challenges of reducing the number of road accidents and pollutant and noise emissions.
The work to be done on logistics does not involve regulating this rapidly growing sector, but ensuring that it has a sustainable future by allowing it to mobilise the efficiency potential that still exists in the transport business. In fact, that is why we have developed the idea of comodality, the effective combination of different modes of transport. In that respect we can use logistics to reconcile the economic and environmental objectives.
However, there are still some obstacles to the development of logistics. First, the lack of harmonisation and common rules stands in the way of new solutions, particularly the development of information and communication technology. We could plan freight transport better, we could improve the operation and safety of transport systems, we should improve the monitoring of goods and ensure that customers have the necessary information. The logistics chain must work as a coherent whole, even if several partners and several modes of transport are involved.
Secondly, we must lay more emphasis on quality in freight transport, with service quality indicators and the sharing of good practice. That means improving the training of practitioners and recognising their skills.
Thirdly, we have to address the problem of bottlenecks, obstacles to freight transport. We have consulted everyone working in the logistics field and received five hundred replies, which will help us in our preparation for the Action Plan for Logistics.
The report by Mrs Ayala Sender also, rightly, highlights the simplification of administrative procedures, infrastructure investment needs and the problems posed by logistics in urban areas. We need concrete answers to all those questions.
I am pleased that the Committee on Transport and Tourism has attached real importance to the Action Plan for Logistics that I shall be presenting in October. The plan should propose concrete measures with clear objectives and a specific timetable. It will be one of a set of initiatives including a freight priority rail network, a port policy and two Commission documents on the maritime space without borders and motorways of the sea. The adoption of those measures will be an important signal and a way for us to identify alternative modes of transport that are efficient, integrated and environmentally friendly and, of course, meet the needs of users. The Action Plan will be coupled with measures to make rail, sea and inland waterways transport more attractive.
The Commission does not claim to be able to solve the freight transport problems facing Europe on its own, but, on that point too, the report by Mrs Ayala Sender sends a message to the Member States to encourage them to develop their own logistics initiatives, especially by investing in infrastructures, in close collaboration with the European Union. We shall only succeed if the Member States and the European Union act together.
Logistics are a major problem. By working on them, we shall achieve the modal shift that we want to see in the fight against global warming. In my view, the way to make European mobility sustainable, that is to say compatible with our environmental requirements for the benefit of the economy and of European citizens, is through good logistics and good transport infrastructures.
May I thank Mrs Ayala Sender wholeheartedly for her contribution to these advances in logistics, which are key to the development of sustainable transport.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (FI) Mr President, ladies and gentlemen, I should like to thank the rapporteur, Mrs Ayala Sender, most sincerely for a very creditable report.
I am nevertheless sorry that the Committee on Transport and Tourism omitted from the report certain key issues which the Committee on Industry, Research and Energy brought up. Of these, the most important is the internalisation of the external costs of transport, such as environmental costs. Pricing that takes account of real costs, including environmental and social costs, is a fundamental means of making a transport system intelligent, efficient and rational. In Switzerland the road toll on lorry transport has led to the effective transfer of consignments to the railways and reduced the number of trucks travelling empty. This is a good example to us all.
It needs to be realised that an efficient, rational transport system is not the same as the constant expansion of road traffic. Carbon dioxide emissions from traffic cannot continue to increase as they are doing now; otherwise the reductions in emissions achieved in other sectors, such as industry, will have been a waste of time.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, first I want to thank the Commission and the rapporteur for their work. Freight transport logistics is such a broad subject that it is not always easy to confine oneself to essentials. As it is put so well in French: 'qui trop embrasse mal étreint'. So let us be glad that today we have managed to pick out the key points!
We have to tread new ground, because this is not an easy field. It is an area of conflict between the economy and growth on the one side, and the environment and security on the other. Put simply: everybody wants the goods, nobody wants the transport. That means that this sector, which does indeed offer very good employment prospects, does not have a very good image. We must do our part to remind people firstly that it is an important economic sector, secondly that we can tread new ground, and thirdly that the sector still has employment potential today.
I still regard the reference to training as very important and it should be taken up by the various countries. Specialisation in these areas can lead to new and interesting jobs. Research can also help make freight transport more efficient, environmentally compatible and also more secure. Cooperation among countries remains essential. We need only think of the Trans-European Networks. We all think globally, nobody wants to act locally. To put it simply, we want these networks everywhere, but we do not have the resources, whether we negotiate with the Council to get more funds for the Trans-European Networks or with the countries themselves.
As regards modes of transport, I believe nobody has anything against shifting goods to the railways and inland waterways, but efficiency is the key point. Efficiency is not just a question of price. If transport by rail becomes cheaper but not more efficient, we will not achieve that modal shift. So we must combine efficiency with price if we are to deal with this matter adequately.
Finally, let me raise the subject of megaliners and standardisation. We cannot prohibit, or even authorise, everything purely at European level. We should work together properly with the Member States and find directives, for example in the fields of security and infrastructure, that must determine whether or not these megaliners should be tolerated.
on behalf of the PSE Group. - (FR) Mr President, I should first like to thank Mrs Ayala Sender for her initiative.
Commissioner, I believe, in fact, that we are still not used to talking about logistics, either at European level or in the Member States. Often we have a road policy, a railway policy, an aviation policy, a maritime policy, and in some countries we find it very difficult to coordinate them. Logistics involve no more nor less than avoiding too many transfers between the different modes of transport and making sure that optimum use is made of them where they are most efficient or profitable. In that respect, I think that the work started by Mrs Ayala Sender is very promising and we are, of course, looking forward to the Commission communication.
I should also like to reiterate the point made by the Committee on Industry, Research and Energy. In my view, not enough emphasis has been placed on the reports on the environmental aspects of the question. Clearly we have to develop logistics in Europe and transport policy is an adjunct to the internal market and its development, but we cannot, on the one hand, have ambitious plans to reduce greenhouse gases and, on the other hand, be over-modest.
In that respect, I am concerned at the fact that 60-tonne lorries have been allowed to creep into all the reports. An earlier report referred modestly to a European modular concept; some reports talk about megatrucks and gigaliners, the theory of the road lobby being that the larger the lorry the less it will consume and the greater the saving. That is untrue. The larger the lorry, the more competitive it is compared with the rail and waterway transport, and the more the Commission policy on railways, waterways and motorways of the sea will be undermined. It will not even be worth talking about any more. There will still be just as many lorries, but what is certain is that there will be far more goods on the roads and we shall have failed.
on behalf of the ALDE Group. - (NL) Mr President, in its communication the Commission rightly says, and not for the first time, that logistics play an important part in our response to all manner of new challenges, on the environment for example. Equally important, of course, is the role of logistics when it comes to the Union's competitiveness. Priority has to be given here to optimising the European transport system, addressing the problem of existing bottlenecks and applying advanced logistics. Action is required. How can we improve the efficiency of individual transport modes and combinations of those modes? That is the million-dollar question. And I would emphasise here that the anticipated growth in freight transport needs to be addressed as pragmatically as possible. If we are to cope with that level of growth, maximum use must be made of all modes of transport. So it is emphatically not a matter of one or other but of all.
It is a pity that the House's reaction to the communication threatened to get bogged down in a policy debate on whether or not these longer heavier vehicles - ecocombis or gigaliners - should be allowed, as Mr Savary said just now. After a lot of pleading we now have agreement on a compromise which is as neutral as possible. As someone who is in favour of these big, longer heavier vehicles, I would like to add one thing, and that is that calling for innovative ideas, only then to discard them on the basis of false arguments, will get us nowhere. Base your decisions on proper research, that is what I say. Once again, the anticipated growth of road freight transport will test us to the utmost. Results in the immediate future will depend on how we prioritise existing obstacles. Sacred cows will have to be sacrificed, including those surrounding longer heavier vehicles, for example, or the proliferation of driving bans in the European Union, the sacred cows over cabotage, and so on and so forth. I sincerely hope these priorities will shortly be formulated more clearly in the European Commission's Action Plan.
It only remains for me to thank the rapporteur for her hard work. I am leaving directly, not out of rudeness, but because I have an important meeting elsewhere.
on behalf of the UEN Group. - Mr President, I welcome the contents of this report today, which supports the broader development of trans-European road networks in Europe.
The second largest road development in Ireland at present is the construction of a 112 km road called the M3, which will by-pass the towns of Dunshaughlin, Navan and Kells in County Meath.
There has been a lot of press coverage recently in Ireland about the role of the Commission in the context of the M3. Some people who oppose this development have totally misrepresented the role of the Commission in this matter. I want to set the record straight as to the exact role of the Commission concerning the M3. On 29 June 2007 the Commission sent a letter by reasoned opinion to the Irish Government, seeking an explanation as to why the Irish Government did not carry out a second impact assessment when there was an archaeological discovery at Lismullen last March. The Irish Government will defend its position because it acted only after independent reports from the Director of the National Museum of Ireland were given to the Irish Government. This report recommended that this find at Lismullen be excavated and preserved by record. This proposed plan of action was supported by the Chief State Archaeologist in Ireland. However, the Commission sending a letter by reasoned opinion to the Irish Government does not mean, as has been reported, that Ireland is going to be fined hundreds of millions of euros by the European Union or that the building of this road, which has commenced, has to stop, or that legal action will be taken against Ireland. I know that this is an emotive issue, but the role of the European Union in this issue has to be put into perspective.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, as a Green I am of course in favour of any improvements in logistics because that can help reduce environmental damage. I must say from the outset, however, that there are few areas where the European Union really has the power to do anything in this regard. There are always logistical weaknesses in areas where the link between different transport modes does not work; this is particularly harmful when the railways cannot be used because the logistical links are cumbersome, bureaucratic, non-existent or poorly developed.
Even in cases where many transport modes run empty, however, we find that there is clearly a lack of logistics, or that it is simply not worthwhile to use the rolling stock in an efficient and targeted manner. Those are crucial issues and they are indeed addressed in the dossier. At the same time, they have been exploited by a number of lobbyists. In my view, the improvement in infrastructure is not yet logistical; we still see empty wagons even on very good roads or railways, which does not help us in any way. In particular, I object to the fact that this dossier has been misused as a propaganda instrument for what are known as gigaliners.
We are already suffering from the fact that very poor use is made of the rolling stock. Nonetheless, it is intended for reasons of economic self-interest - especially on the part of the timber industry, in the past at least - to introduce very large HGVs, which will adversely affect road maintenance. After all, we must all realise that roads will need to be repaired far more frequently if even more weight is put on the axles, if even more weight presses on the asphalt surface. That is why we cannot speak of environmental or economic improvement here, because in the end this also hugely distorts competition with the railways.
Mr President, far more freight is currently carried by road than is good for the quality of our air, our protection against excessive noise, our safety and the amount of space we need. These transport operations continue to grow, especially as they have become relatively cheaper over the years. Companies are organising more and more movements that are not necessary. There are two reasons for this: the sourcing of raw materials, the various stages entailed in processing them and the sale of the end products are all handled at very different locations, and this generates a lot of unnecessary transport operations between those locations. Despite the creation of main ports and other large distribution centres, goods still travel further than they need to.
In sparsely populated countries with few or no railways, most notably America and Australia, enormous road freight vehicles have developed, so-called road trains or rigs. These keep the cost of road transport down, but they create far too many avoidable problems for everybody else. We must not allow these heavy vehicles into Europe. Freight transport has to be cut, and that which is really necessary must as far as possible go by rail or water.
Mr President, the importance of logistics to our society is well known. Everyone involved has a duty to ensure that logistics operations proceed smoothly. Public authorities make the operating framework as favourable as possible and business and industry devises concepts to meet market demand in the best way possible. I am glad that the rapporteur mentions that and emphasises the various areas which need consideration.
Something which gave rise to much discussion as we dealt with this report is the question of these longer heavier freight vehicles or 'ecocombis'. Although practical tests at national level have yielded quite positive results, opinions on these vehicles differ. To my mind the compromise is a good starting point for further debate. I look forward to seeing what the European Commission will bring to this debate, both in its Freight Logistics Action Plan and in the study of vehicle weights and dimensions. The study will be commissioned shortly and its findings will be published next summer.
To sum up briefly, my compliments to Mrs Ayala Sender on her report and I hope that the course embarked upon can be taken further later on in the year.
on behalf of the ITS Group. - (DE) Mr President, for years now globalisation has landed us with rising expenditure on freight transport; on top of that we have had enlargement eastward - together with a misdirected EU aid policy. As a result, millions of vehicles are transporting freight every day, from private cars to HGVs, and the adverse effects such as congestion, noise, environmental pollution and fine dust pollution are escalating. The concentration on road transport will no doubt exacerbate the existing problems in densely populated areas and on the main transport routes.
HGVs are far more often involved in accidents than other forms of transport and strict EU-wide rules on rest periods will make little difference. Brussels does not take public health protection really seriously either, for there is no other explanation for the failure to transpose the Convention on the Protection of the Alps. In fact the EU addressed those issues years ago, drawing up action plans and calling for transport to be shifted from road to rail. Yet once again it did not managed to achieve any real results.
In regard to Trans-European Networks, we cannot continue to close our eyes to reality and, in the end, rolling country roads will have to become economically attractive.
(DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, let me point out that the Commission itself said that logistics is a matter for the industry itself. I believe that is the right approach. I hope, therefore, that when the Commission presents its action plan, it will divide it up into measures we can take as a Community, measures the Member States can take, and measures it is up to the industry itself to take.
Of course we have to reduce the red tape that is still an obstacle to coastal shipping, which has to fill in various forms, while HGVs can simply drive across the European Union. We must indeed cut back government bureaucracy and promote modern transport infrastructure and systems. Let us make no mistake, however. Logistics is a matter for the industry itself and we should not take on a burden we simply cannot afford.
On gigaliners - perhaps it would be better to say either 60-tonners or 25m-long HGVs, for there are different categories - at this moment in time my Group is quite definitely against authorising their general use in transport. After all, in most parts of the European Union infrastructure such as bridges, crossings and roundabouts are certainly not suitable for such long or heavy HGVs. The State treasuries are not handing out any money for reinforcing the bridges or converting roundabouts. Given that transport situation, gigaliners produce considerable transport safety problems. Just imagine one of those 25-tonners coming round a bend in a small village, misjudging the bend and then trying to reverse!
I think, therefore, we should continue doing what we have done in the past. We should authorise them in Finland and Sweden, which have huge open stretches for the transport of timber. In that regard, the Committee on Transport and Tourism has made a sensible suggestion. It says we should authorise these gigaliners in the Member States, but only subject to very stringent conditions, if we can show the Commission that the necessary transport security exists, that the necessary transport infrastructure exists. That means we should check those conditions in individual cases and for individual countries.
(RO) Mr President, Commissioner, Member States have to ensure a favourable environment for the development of freight transport logistics and to remove the barriers involved. Both for carriers and for clients it is extremely important that freight arrives on time and under the established terms.
By 2020 a 50% increase in freight transport is predicted. Freight transport logistics represents 13% of the Union's gross domestic product and 10-15% of the final cost for products is represented by the cost of transport logistics. That is why Member States should facilitate freight transport and the rules and controls should be carried out on the basis of common norms, without introducing barriers to the free movement of goods. These norms should be forwarded with priority to all the relevant carriers so that they can respect the regulatory provisions, and observe their contractual obligations...
(The President interrupts the speaker)
The European Union has to use more environmentally-friendly means of transport. It is no coincidence that 70% of the priority projects for the development of the European transport network are meant for railways and waterways transport. Unfortunately, Member States have made little use of the Marco Polo programme for the transfer of a larger volume of freight transport from the road to the sea transport system.
The navigable waterway made up of the Rhine, Main Channel and the Danube shortens the distance between the Northwestern and Southeastern Europe by 4 000 km. Moreover, as of 2007, the European Union has an exit to the Black Sea. For freight transport logistics, intelligent transport systems and the use of technology become indispensable. However, freight transport needs a good transport infrastructure and that is why we hope that the budgets relating to the Community and national transport projects will become a priority in the future.
I think that this report is extremely important for the economic development of the European Union. Member States should do more for freight transport logistics. Congratulations to the rapporteur.
(ES) Mr President, Commissioner, I am one of those people who believe that progress and welfare cannot be attained without ambitious objectives, but I also believe that we in the Community and the European Union have on too many occasions given ourselves grandiloquent and unrealistic agreements and objectives. This is what I believe happened in 2000 with the Lisbon Strategy, which was going to make us the most competitive and dynamic world economy by 2010; or in 1994 with the Essen Agreements on trans-European networks, most of which are still pending. In March this very year, the European Council set a target for a 20% reduction in greenhouse gas emissions and energy consumption, whereas in reality we have proved incapable of attaining the much more modest targets to which we committed ourselves in Kyoto.
Now we are debating freight transport logistics in Europe as a key to sustainable mobility, a crucial element for our growth and development; and given the significant growth in freight transport predicted by 2020, logistics is something we cannot ignore as it is a necessary tool to increase the accessibility, efficiency and security of freight transport, as well as its sustainability.
However, at the same time it is necessary to correct persistent failures such as the bottleneck in the trans-European road network in the Biriatu Pass in the Basque Country, or other aspects where there are shortcomings such as the lack of corridors currently devoted to rail freight (such corridors do not need to be high-speed in order to be competitive), or the poor interoperability of the railways, or the lack of efficient transhipment.
We must make intelligent transport systems possible, apply the potential offered by the Internet to the management of freight transport by standardising weights, dimensions and rules governing freight, reducing red-tape and establishing one-stop access points.
We must promote co-modality of the various modes of transport, not forgetting motorways of the sea and inland waterways; most of all we must incorporate the real costs, including environmental costs, into the price of use. All this cannot be achieved while reducing States' contributions to the Community budget.
(DA) Mr President, EU transport policy is on the wrong track. Broadly speaking, nothing is being done about the key problems: climate change, congestion and accidents. It is as though we have become inured to congestion and accidents - but we cannot be content to inure ourselves to climate change once it has begun. We have to act now. Yet traditional thinking prevails every time, even in this otherwise excellent report - which includes the absurd proposal to allow the use of megaliners.
What would happen if we allowed the use of these juggernauts of up to 60 tonnes? Would we have fewer lorries? Of course not. The gain from increasing the size of lorries would be eaten up by the increase in transport tonnage. That is a law of nature; it is what happens when transport is cheaper. Our roads would become full of these mobile warehouses, and neither 'intelligent' traffic management nor any other hocus-pocus would be of any help. It would be like applying small sticking plasters to a gaping wound, which will just become larger and larger with the present transport policy.
Ladies and gentlemen, I urge you to vote against the megaliners in paragraph 21. We cannot permit this kind of heavy goods vehicle in Europe. We cannot make it cheaper to transport goods by road. As mentioned earlier, this would undermine the competitiveness of maritime and rail transport: precisely the modes of transport that must be reinforced if we are ever to have sustainable freight transport in Europe.
(RO) Mr President, this report is welcome as logistics is the key to economic development, and transport and mobility are the engine for sustainable development, and has to respond to the current imperative challenges, that is the need to decongest traffic and to fight against climate change.
Faced with the need for sustainable economic development and the need to reduce pollution, logistics, planning, exchange of best practices as well as efficient cooperation between all relevant players - authorities, producers, carriers, beneficiaries - are the only viable solutions. Currently, both carriers and beneficiaries prefer the rapidity of roads and airways. Unfortunately, the extreme heat this summer caused the introduction of traffic restrictions for heavy-load vehicles in certain regions, such as Romania, and thus freight transport traffic faced difficulties and financial losses were reported.
Under these circumstances, railway transport and above all internal navigable waterways and short sea routes, as well as comodality, have undoubted advantages for decreasing the pressure on road infrastructures. It is mandatory to resurrect the debate on co-financing the Transeuropean transport networks because, in order to make these massive investments in European infrastructure, national financial efforts, irrespective of their significance and however well-intentioned they may be, are insufficient especially in the case of the new Member States.
The Commission has to bear in mind and to allocate more funds as of 2008. I would focus on the importance of the rapporteur's recommendation towards Member States to draw up national action plans for freight transport logistics, together with the European general action plan. Within these national plans, major importance should be attached to crossborder transport to and from third countries, as well as to the security of cargoes. These plans can successfully contribute to the improvement of priority management and to the absorbtion of Structural and Cohesion Fund financingmeant to improve and enlarge transport infrastructure, as well as to a better cooperation between the TEN and Marco Polo projects at crossborder level.
(PL) Mr President, I should like to congratulate Mrs Ayala Sender on her excellent report.
I would like to raise two specific issues: firstly, I too welcome the points made in the report about the European Commission's intention to investigate the possibility of creating a single transport document for all modes of transport. This is a very interesting announcement, which could support interoperability and promote multimodal transport, does not require investment expenditure and could help in integrating us to a great extent.
The second issue, which I also consider to be particularly important, is the creation of a system of training and further training in the areas of transport and logistics in order to create a system for the mutual recognition of skills and competences; this is in reference to paragraph 17. I would definitely like to support this concept for the reasons given above.
The third issue that I would like to raise is Schengen and, more specifically, how the new Member States are to introduce its principles in practice.
(FR) Mr President, I should also like to thank Mrs Ayala Sender for the excellent work that, at the time Parliament is discussing this type of work, has resulted in this own-initiative report on freight transport logistics in Europe, a very important subject for our fellow citizens, as has often been said.
Since I have to be quick, two main points. The first is that it is more essential than ever to take logistics into account in our overall goods transport strategy and we must pay particular attention to urban logistics and logistical problems in towns.
The second point, and here I am speaking as a member of the Committee on Budgets, is that European Union investment must include the financing of logistical infrastructures. We know how disappointed we were about the amounts of the appropriations allocated to the RTE-T and I am counting on the support of the Commissioner in ensuring that the Member States make a greater contribution - at any rate managing to persuade them - when the financial perspectives are renegotiated.
Finally, I should like to draw attention to the views expressed on gigaliners, lorries weighing over 60 tonnes, being driven on European roads. As very many of my colleagues have pointed out this evening, these are not in line with European objectives for safety or environmental protection or sustainable development.
(NL) Mr President, Commissioner, logistics processes are a matter chiefly for industry and the transport sector and in my view that is how it should stay. They are considerations featuring prominently on the agenda in Europe and indeed worldwide and for that reason we welcome the Commission's proposal. But efforts need to be concentrated on securing a better framework for transport and fewer obstacles rather than on yet more European rules or prohibitions. The rules do need to be tidied up. So I am happy that in this regard we have significantly streamlined the rapporteur's draft report.
Let me say a little more about the obstacles to logistics. Last year in this House we debated the Naiades report. We are fully behind the Commission on this, because there are a lot of obstacles to inland waterway transport too, and I hope the Commission will lose no time in laying its first proposals before Parliament. Another obstacle to logistics is the restriction on these 60-tonne vehicles. I support the compromise, namely that Member States must be able to decide whether or not they apply this, but I am also aware that there are an awful lot of myths, not to say mega-myths, doing the rounds on this subject. You are having a study conducted, Commissioner. I urge you above all to study the facts and I also urge you to study the international routes. I agree with my fellow Member Mr Jarzembowski that we must not allow these gigaliners into our towns and villages. But over long-haul routes where there is no alternative, fine. So will you look at the facts? I await your conclusions with interest.
(HU) I would like to thank my colleague, Mrs Ayala Sender, for an excellent report. She has prepared some comprehensive material covering all areas, which will help in the drafting of the Commission Action Plan.
It is an investment in the future of the European economy for timely, effective freight transport logistics to be put in place throughout the whole of the EU. Its existence will contribute to sustainable economic development, improved competitiveness and regional development. However, to achieve this goal we need ever higher quality, more punctual, effective and secure logistics and, most importantly, harmonisation of transport methods so that the efficiency and the benefits of individual methods can be used to full advantage. This requires the creation of the right technical, practical and economic conditions.
Impact assessments relying on a unified strategy for logistics development are required. It is important to separate the roles of the state and the private sector. Efficient logistics is the key to sustainable mobility. Mature logistics solutions contribute to the optimisation of freight transport, and so it is also useful to look at opportunities for research and development support for developments in logistics.
(PT) With this initial report, on which the rapporteur is to be congratulated, we hope to contribute to the definition of a strategic framework for freight transport logistics in the European Union. We consider logistics to be an essential tool for the effective planning and implementation of a balanced and sustainable use of the various means of transport.
Logistics are consequently central to a process of rationalisation for the purpose of achieving the most competitive and sustainable levels in the future. Despite the advantages conferred by a modern system of logistics in the areas of economic efficiency and competitiveness, optimum use of resources, creation of employment opportunities, protection of the environment and improvement of safety and security, we recognise that there are still problems to be solved, one of the most obvious being the chronic underfunding of the TENs, including the development of freight transport logistics. It is therefore essential to explore alternative sources of funding via private-public initiatives, the EIB, the Structural Funds, etc.
Another timely point raised in the report is the need for the Commission Action Plan, mentioned earlier, to provide measures to fight organised crime in international freight transport and ensure the security of freight transport loadings against theft, robbery and hijacking. It is for the public authorities to regulate these and other matters, and to facilitate multimodal freight transport, which is essentially a business activity. Measures such as 'one stop administrative shopping' and cutting red tape reduce costs and pave the way for a sounder and more competitive economy in the sector.
Given the high growth rates in freight transport that are expected, the future role of logistics will be crucial to achieving an efficient, sustainable, accessible and safe transport system. To this extent, we are sure that logistics will make an increasingly essential contribution to achieving the Lisbon goals.
(ES) Mr President, Commissioner, efficient freight transport logistics is crucial to territorial cohesion. So says Ms Ayala, whom I wish to congratulate on her sound and thorough report. In view of this I would like to ask the Commission to pay special attention to the specific problems faced by island territories, for which maritime transport is of particular importance.
Simplifying procedures, tackling the problems of island ports such as the excessive costs produced by market limitations, or how to facilitate new infrastructures through trans-European networks and the Structural and Cohesion Funds: these are measures which would contribute to improving the economic development and competitiveness of islands.
I would like to close by asking the Commission to give special consideration to the needs which being an island presents in the forthcoming action plan on transport logistics which it is to present.
(DE) Mr President, as transport policy stands today, Europe is aiming at more transport software, i.e. more intelligent solutions to improve efficiency, but also to serve the interests of the environment and health protection. We will not go into the detailed reasons for this change, although surely it has much to do with the fact that we do not have the money for large new infrastructure projects - see, for instance, the rather modest funds allocated to the TENs and suchlike.
Under these circumstances it is most important to ensure that new hardware is not let in through the back door on Austrian and European transport routes. I, like a number of others, am referring to the 60-tonners or gigaliners or whatever we call them. At any rate, they can certainly not be authorised in an infrastructure that is not appropriate for them; they might be a good solution on flat land where there is little traffic, but they would be totally misplaced in mountainous and densely built-up areas. Austria in particular is in no way equipped for superweight trucks. Over the past few months we have seen again and again what they mean in terms of bridge construction and the weight they can bear. We have no interest whatsoever in landing ourselves with new problems here. It is not in the interests of transport policy either, and especially not in the interest of health and environmental policy.
If we cannot produce any extra European funds to pay for the external costs of the existing infrastructure, then we should leave things as they are or, in this concrete case, leave the gigaliners in northern Finland.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, thank you for joining with your rapporteur in emphasising the importance of logistics, not only from the economic point of view but also environmentally and socially. I think it is unanimously agreed that logistics should be developed and made more efficient, more environmentally friendly. That is made very clear in the report by Mrs Ayala Sender, which I welcome.
A number of the wishes you have expressed, which I have listened to very carefully this afternoon, will be incorporated in the Action Plan for Logistics that will be coming out by the end of October. Since I really do not have enough time to reply at length, I shall just refer to the rules on the size of lorries. That is certainly one of the most controversial issues and we shall not be able to debate it fully today. I shall simply make a few comments.
It is a fact that, although we hope to see much more of a modal shift in the future, at present most goods are carried by road. We have to assess any measures that might improve the efficiency of that mode of transport and reduce its impact on the environment.
The assessment should also cover the rules on the size of lorries, Directive 96/53. I think any amendments have to be considered very carefully, because they might have complex repercussions. We need to examine the effects that wider or heavier lorries might have on the infrastructure, safety, the environment, the system of shippers and carriers, and intermodal competition.
As I said, I feel that we should give these questions very serious consideration. My services will therefore be embarking on research to evaluate experiences. On the basis of its results, we shall be able to discuss all the nuances of this very important issue, which must not be treated lightly.
That is my first point and I shall wind up very quickly, too quickly for my liking, but I appreciate that Parliament has a timetable.
The second important issue in the work on logistics is infrastructures. Reference has been made to the financing of infrastructures. I should like to draw attention to the new Marco Polo II Programme, which will enable us to finance logistical solutions favouring the modal shift or the reduction in traffic.
Finally, training. The last speaker, Mr Rack, said that a new culture has to be developed. That is indeed what is necessary and we always come back to the men and women working in the transport business, who need to master a whole range of new skills if transport is really to be made more efficient and mobility more sustainable, in other words more environmentally friendly.
I thank Parliament very much and I shall take full account of this report and the subsequent debate.
The debate is closed.
The vote will take place tomorrow.